Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION
	Applicant has elected Species 1 in Figures 1-21, 23-25 with traverse in the reply filed on 6/29/2022. Claims 1, 2, 4-28 are currently pending in this application. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102a2 as being anticipated by WU (2020/0298934).


Regarding Claim 13, WU teaches A bicycle derailleur comprising: a base member (10); a chain guide (40) movable relative to the base member; a motor unit (50) configured to move the chain guide relative to the base member; and a linkage structure (20)(30) configured to movably couple the chain guide to the base member, the linkage structure comprising: a link member (20); and a link pin (60) configured to pivotally couple the link member to the base member about a link pivot axis, the base member, the motor unit, and the link member being provided to at least partially overlap with each other in a plurality of separate areas as viewed along the link pivot axis (Fig. 2).


Claim(s) 13, 23, 24, 28 is/are rejected under 35 U.S.C. 102a2 as being anticipated by VALLE (2003/0027674).

Regarding Claim 13, VALLE teaches A bicycle derailleur comprising: a base member (2)(Fig. 6); a chain guide (5) movable relative to the base member; a motor unit (15)(24)(25)(23)(12) configured to move the chain guide relative to the base member; and a linkage structure (7)(6) configured to movably couple the chain guide to the base member, the linkage structure comprising: a link member (6); and a link pin (8) configured to pivotally couple the link member (6) to the base member about a link pivot axis, the base member (2), the motor unit (15)(24)(25)(23)(12), and the link member (6) being provided to at least partially overlap with each other in a plurality of separate areas as viewed along the link pivot axis (Fig. 2).

Regarding Claim 23, VALLE teaches A bicycle derailleur comprising: a base member (2)(Fig. 6); a chain guide (5) movable relative to the base member; a linkage structure (7)(6) configured to movably couple the chain guide to the base member, the linkage structure comprising: a first link member pivotally coupled to the base member about a first pivot axis; and a second link member pivotally coupled to the base member about a second pivot axis, a first reference line extending through the first pivot axis (8) and the second pivot axis (10) to establish a boundary between a first area and a second area as viewed along the first pivot axis; a motor unit (15) configured to move the chain guide relative to the base member, the motor unit comprising: a motor configured to generate rotational force; and a gear structure (24)(25)(23)(12) including a plurality of gears configured to transmit the rotational force to at least one of the chain guide and the linkage structure, the chain guide being provided in the first area with respect to the first reference line as viewed along the first pivot axis, the motor (15) and at least one gear having a circular outer profile of the gear structure (24)(25)(23)(12) being at least partly provided in the first area as viewed along the first pivot axis (Fig. 6).

Regarding Claim 24, VALLE teaches wherein the first link member (6) is pivotally coupled to the chain guide (5) about a third pivot axis, the second link member (7) is pivotally coupled to the chain guide about a fourth pivot axis, a second reference line extends through the second pivot axis and the fourth pivot axis as viewed along the first pivot axis, a third reference line extends through the third pivot axis and the fourth pivot axis as viewed along the first pivot axis, a fourth reference line extends through the first pivot axis and the third pivot axis as viewed along the first pivot axis, and the gear structure (24)(25)(23)(12) is at least partly provided in an arrangement area surrounded by the first reference line, the second reference line, the third reference line, and the fourth reference line as viewed along the first pivot axis (Fig. 6).

Regarding Claim 28, VALLE teaches wherein the link member (6) is an inner link member, the link pin (8) is an inner link pin configured to pivotally couple the inner link member to the base member (2) about an inner-link pivot axis, the linkage structure further comprises: an outer link member (7); and an outer link pin (10) configured to pivotally couple the outer link member (7) to the base member (2) about an outer-link pivot axis, the base member (2), the motor unit (15)(24)(25)(23)(12), and the inner link member (6) are provided to at least partially overlap with each other in a first separate area of the plurality of separate areas as viewed along the inner-link pivot axis (8), and the base member (2), the motor unit (15)(24)(25)(23)(12), and the outer link member (7) are provided to at least partially overlap with each other in a second separate area of the plurality of separate areas as viewed along the outer-link pivot axis (10).


Allowable Subject Matter
Claims 3-6, 9, 25, 26, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not teach or suggest wherein the at least one first outer link-pin-receiving opening (opening in 12 and 11) includes a pair of first outer link-pin-receiving openings, and at least one of the at least one second outer link-pin-receiving opening and the at least one third outer link-pin-receiving opening is disposed between the pair of first outer link-pin-receiving openings in an axial direction with respect to the outer co-axis with the other elements in Claim 9.
The prior art does not teach or suggest further comprising a rotation sensor, wherein the plurality of gears includes a sensor gear at least partly provided in the first area as viewed along the first pivot axis, and the rotation sensor is configured to sense a rotational position of the sensor gear with the other elements in Claim 25.
The prior art does not teach or suggest wherein at least one gear of the plurality of gears is at least partly provided in the first area as viewed along the first pivot axis, and the motor is entirely provided in the second area as viewed along the first pivot axis with the other elements in Claim 27.


Claims 1, 2, 4-12, 14-22 are allowed.
The prior art does not teach or suggest wherein the at least one link member includes an inner link member, the at least one link pivot axis includes an inner-link pivot axis, the at least one link pin includes an inner link pin configured to pivotally couple the inner link member to the base member about the inner-link pivot axis, the at least one first link-pin-receiving opening of the base member includes at least one first inner link-pin-receiving opening, the at least one second link-pin-receiving opening of the motor unit includes at least one second inner link-pin-receiving opening, the at least one third link-pin-receiving opening of the at least one link member includes at least one third inner link-pin-receiving opening that the inner link member has, and the inner link pin is configured to extend through the at least one first inner link-pin- receiving opening, the at least one second inner link-pin-receiving opening, and the at least one third inner link-pin-receiving opening with the other elements in Claim 1.

The prior art does not teach or suggest A link pin for a bicycle derailleur, comprising: a pin body including a first end portion, a second end portion and an intermediate portion extending between the first end portion and the second end portion in a longitudinal direction with respect to a longitudinal axis of the link pin; a tool-engagement profile configured to engage with a tool for rotating the link pin and provided to at least one of the first end portion, the second end portion, and the intermediate portion, and a torque-transmitting profile configured to transmit rotational force of the link pin to a link member of the bicycle derailleur and provided to at least one of the first end portion, the second end portion, and the intermediate portion in Claim 14.

Response to Arguments
Applicant's arguments filed 9/19/2022 regarding Claims 13 and 28 have been fully considered but they are not persuasive. 
Applicant argues that WU does not teach wherein the base member, the motor unit, and the link member are provided to at least partially overlap with each other in a plurality of separate areas as viewed along the link pivot axis, though it does show overlap in an area around pivot shaft (60)(Remarks pg. 13, para. 3). The term plurality of separate areas is broad enough to include any form of division of the area around pivot shaft 60. For example, the are around the pivot shaft (60) can be divided into any number of separate angular slices of the radial area around the pivot shaft (60) axis.
Applicant’s arguments with respect to claim(s) 23, 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654